Case 7:20-cr-00414-VB Document 30_ Filed 10/30/20 Page 1
Case 7:20-cr-00414-VB Document 28-1 Filed 10/22/20 Page ‘of ort

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

 

    

dunn ee ee eee ee ee ence nee enen eee renee cece neem anew eenecenenenns x
UNITED STATES OF AMERICA, CONSENT TO PROCEED BY
VIDEO OR TELE CONFERENCE
-against- .
" 2o-cR-00416 (tm) (VB)
LONNIE AVANT, Ay ae (
Defendant(s). Pe EL
scence etenentntnnnntnneneeeeneceneeneaeta x AD

 

Defendant Lonnie Avant hereby voluntarily consents (o participate in the following pr 31] 2
via (© videoconferencing or & teleconferencing:
(J Initial Appearance Before a Judicial Officer

O Arraignment (Note: If on Felony Information, Defendant Must Sign Separate Waiver of
Indictment Form)

| Guilty Plea/Change of Plea Hearing

CJ Bail/Detention Hearing

 

 

 

Conference Before a Judicial Officer —sstgmmentetCounstl
F pute a! ca Dracus (cull
Defendant’s Signature Defendant’s Counsel’s Signature

(duduemay obtain verbateensenton

Reeorthand Sign for petendant)

LONNIE AVANT DEVERAUX CANNICK

Print Defendant's Name Print Counsel’s Name

 

This proceeding was conducted by reliable video or telepho nferencing technology.
(9 (20| r0r0 \A

Date U.S. District Judge/eS-iaprstratestrige

 
